Order entered March 31, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01553-CR
                                        No. 05-13-01554-CR

                                JOHN MICHAEL JONES, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                          Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                             ORDER
        The Court GRANTS court reporter Kimberly Xavier’s March 27, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Xavier to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE